DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 09/29/2021 without traverse of Group I, species A & I, claims 1-8 & 15-16 for further examination. Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/14/2019 & 07/09/2020 are being considered by the examiner.

Claim Rejections
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
6.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4 & 15 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2018/0163290 A1) hereinafter Xu.
Initially, it is noted that claim 1 does not put any restrictions on the sizes of the through holes 521 and 511. It is not required that the through holes 521 within the display region 520 should be of the same size. It is not required that the through holes 511 within the transition region 510 should be of the same size. There are also no requirements on the size of the through holes 521 in the display region 520 versus the size of the through holes 511 within the transition region 510.
Further, the density of the through holes 521 and 511 is not defined, thus it may refer to any of e.g. the following:
- the number of through holes per surface unit, volume unit or length unit of a certain region of the mask,
- the sum of the surfaces of the apertures of all the through holes in a certain region of the mask divided by the total surface of that region of the mask, or

	As regards to claim 1, Xu discloses a mask plate device for manufacturing a display panel (abs; fig 1-18; clm 1), comprising: 
a display deposition area 2, provided with a plurality of first deposition through holes 20 arranged at intervals (see fig 1-3, 5-9, 11-18) ([0041]; fig 1-3, 5-9, 11-18); and 
a transition display non-deposition area 3, disposed at a periphery of the display deposition area 2, and provided with a plurality of second transition through holes 300 arranged at intervals ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18), 
a density (volume) of the second transition through holes 300 gradually decreasing in an X direction and being smaller than a density (volume) of the first deposition through holes 20 ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14).
As regards to claim 2, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein a geometric center (see fig 1-3, 5-9, 11-18) of each of the first deposition through holes 20 is a first hole center (see fig 1-3, 5-9, 11-18), and a geometric center (see fig 1-3, 5-9, 11-18) of the second transition through holes 300 is a second hole center (see fig 1-3, 5-9, 11-18); the arrangement of the first hole centers in the display deposition area 2 is same to the arrangement of the second hole centers in the transition display non-deposition area 3 (see fig 1-3, 5-9, 11-18); and apertures (see fig 1-3, 5-9, 11-18) of the second transition through holes 300 are smaller (see fig 1-3, 5-9, 11-18) than apertures (see fig 1-3, 5-9, 11-18) of the first deposition through holes 20 ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18).

As regards to claim 4, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein a distance between the two adjacent first hole centers (see fig 1-3, 5-9, 11-18) in the horizontal X direction is equal (see fig 1-3, 5-9, 11-18) to a distance between the two adjacent second hole centers (see fig 1-3, 5-9, 11-18) in the horizontal X direction; a distance between the two adjacent first hole centers (see fig 1-3, 5-9, 11-18) in the vertical Y direction is equal to a distance between the two adjacent second hole centers (see fig 1-3, 5-9, 11-18) in the vertical Y direction ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18).
As regards to claim 15, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein a percentage (volume) of a region occupied by the second transition through holes 300 in the transition display non-deposition area 3 of the mask plate is smaller 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 5-8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 4 above.
As regards to claim 5, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein a row (can be a single through hole) of the second transition through holes 300 closest to the display deposition area 2 is a first row (can be a single through hole) of through holes of the transition display non-deposition area 3, with sequentially a second row to an N-th row of through holes of the transition display non-deposition area 3 provided along an X direction away from the display deposition area 2, and N being a positive integer; a column (can be a single through hole) of the second transition through holes 300 closest to the display deposition area 2 is a first column (can be a single through hole) of through holes of the transition display non-deposition area 3, with sequentially a second column to an M-th column of through holes of the transition display non-deposition area 3 provided along a Y direction away from the top of the 
Although Xu does not explicitly disclose the claimed relative sizes, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Xu to have the relative sizes recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the relative sizes (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the sizes of the through holes.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 6, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein apertures (see fig 1-3, 5-9, 11-18) of the first row (can be a single through hole) of through holes to the N-th row of through holes are gradually decreased (volume) according to a first predetermined rule (implicit of gradually reducing in size), and 
As regards to claim 7, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein the number of rows (see fig 1-3, 5-9, 11-18) and the number of columns (see fig 1-3, 5-9, 11-18) of the second transition through holes 300 are the same ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18).
As regards to claim 8, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein when two rows and two columns of the second transition through holes 300 are provided, the apertures (see fig 1-3, 5-9, 11-18) of the first row of through holes and the first column of through holes are the same or smaller than the apertures (see fig 1-3, 5-9, 11-18) of the first deposition through holes 20; and the apertures (see fig 1-3, 5-9, 11-18) of the second row of through holes and the second column of through holes are the same or smaller than the apertures (see fig 1-3, 5-9, 11-18) of the first deposition through holes 20, ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14) however Xu does not disclose 0.6-0.9 times or 0.3-0.6 times.
Although Xu does not explicitly disclose the claimed relative sizes, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Xu to have the relative sizes recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the relative sizes (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the 
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 16, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein the first predetermined rule (volume of apertures) and the second predetermined rule (height of apertures) are different ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717